Citation Nr: 0409512	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  00-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION

The appellant served on active duty from November 1959 to February 
1964.  His military occupational specialty was motor vehicle 
operator.  He was awarded a Rifle Marksmanship Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Seattle, Washington 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for hearing loss and tinnitus.  
The appellant subsequently moved to Florida and his claims file 
was permanently transferred to the St. Petersburg, Florida RO.  
The appellant testified before the undersigned Veteran's Law Judge 
at a Travel Board hearing in December 2000.  

As an initial matter, the Board notes that the veteran has been 
awarded a 10 percent disability rating for residuals of nasoseptal 
deflection surgery with large septal perforation.  Through his 
representative in a July 1999 letter, the appellant stated that he 
disagreed with the denial of service connection for sinusitis.  
The appellant also indicated, in a July 1999 statement, that he 
had developed a growth in his nose that did not exist prior to his 
nasal surgery.  It appears that the appellant may be raising a 
service connection claim for sinusitis and an increased rating 
claim for residuals of nasoseptal deflection surgery with large 
septal perforation.  As these particular claims have not yet been 
adjudicated, they are referred to the RO for clarification and 
appropriate action.  


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The appellant contends that he was exposed to loud noise during 
active service and as a result of such exposure, he developed 
tinnitus and hearing loss.  As noted above, the appellant's 
military occupational specialty was a motor vehicle operator.  
According to the appellant, he was the primary operator of a jeep-
type vehicle that carried battalion antitank weaponry.  At his 
travel board hearing, the appellant testified that while on active 
duty, he participated in live fire exercises approximately once 
per month.  He reportedly used a 50-caliber gun to assist in 
locating targets and then fired the targets using a 106-millimeter 
gun.  During these one-day maneuvers, the appellant estimated 
using the 106-millimeter gun approximately ten to twelve times, 
and the 50-caliber gun, approximately twenty to thirty times.  The 
appellant described ringing in his ears after firing the weapons 
and stated that he was not afforded ear protection.  In a December 
2003 statement in support of his claim, the appellant reiterated 
that his current ear disabilities are related to loud noise 
exposure while operating a rifle during active service.  

Service medical records show that the appellant's hearing was 
normal upon induction and upon discharge from service.  Service 
medical records are silent as to treatment or complaints related 
to the ear.  

After service, the appellant worked as a truck driver for 
seventeen years.  There is no medical evidence of record pertinent 
to his hearing acuity during this time period.  In November 1984, 
a VA examiner made a determination that the veteran did not have 
hearing loss.  The examiner also noted that the appellant's 
tympanic membrane was normal with no discharge.  

The appellant indicated, in an October 1998 statement, that he did 
not seek treatment or an evaluation regarding his ear disabilities 
until he went to the VA clinic in the 1990's.

In April 1998, the appellant underwent a VA audiological 
examination.  He stated that he had been exposed to loud noise 
while serving in the military as an anti-tank gun operator from 
1959 to 1964.  He also reported being exposed to loud noise after 
service, while working as a civilian truck driver for seventeen 
years.  The appellant stated that had developed tinnitus more than 
thirty years ago.  He described a plugged sensation in his ears 
with a subsequent feeling of lightheadedness but attributed these 
feelings to certain medications he had been taking.  The examiner 
indicated that the appellant was a marginal candidate for 
bilateral hearing aids.  No etiology opinion was provided.

According to a December 1998 outpatient VA report, the appellant 
underwent another audiogram.  He reported increased hearing 
difficulty since undergoing the April 1998 audiogram.  The medical 
report indicated that there was not a significant change in the 
appellant's hearing sensitivity since the April 1998 audiogram, 
with the exception of a 10 decibel decrease at 6000 hertz in the 
right ear.  Bilateral hearing aids were recommended.  

For the purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2003).  According to the December 
1998 audiogram results, the veteran currently meets the criteria 
for hearing loss under 38 C.F.R. § 3.385.

In June 2003, the appellant underwent a private audiological 
examination by Dr. Wingert.  Audiometric testing showed severe 
binaural high frequency sensory neural hearing loss with slightly 
impaired discrimination.  Assessment was high frequency noise-
induced sensory neural hearing loss with secondary tinnitus.  Dr. 
Wingert opined that the appellant's hearing loss and tinnitus were 
caused by acoustic trauma incurred while on active duty.  The 
Board notes that there is no indication that Dr. Wingert reviewed 
the appellant's service medical records prior to arriving at such 
opinion.  Dr. Wingert did not discuss the twenty-year period of 
time between service and the initial diagnoses of hearing loss and 
tinnitus.  Dr. Wingert also did not discuss the effect of the 
seventeen years of noise that the appellant was exposed to while 
employed as a civilian truck driver.

Given that the appellant's last VA compensation examination was 
conducted in May 1998 and that Dr. Wingert's June 2003 statement 
related the appellant's ear disabilities to service, the Board 
finds that a more contemporaneous VA examination is needed in 
order to assess the etiology of the appellant's hearing loss and 
tinnitus.  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that considers 
prior medical examinations and treatment in order to conduct a 
complete evaluation of the appellant's claim.  38 C.F.R. § 4.2 
(2003).  Where further evidence, or clarification of the evidence, 
is needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. § 19.9(a)(1) (2003).  

The case is accordingly REMANDED to the regional office for the 
following action:

1.  The appellant should be afforded a VA audiological 
examination.  The claims folder should be made available to the 
examiner for review prior to the examination.  The examiner should 
provide an opinion as to whether the appellant's current hearing 
loss is related to service.  The examiner should also provide an 
opinion as to whether the appellant's tinnitus is related to 
service.  The examiner should express the opinion in terms of 
whether the auditory disability is more likely, less likely, or at 
least as likely as not to be related to service.  Furthermore, the 
examiner should reconcile any opinion with the veteran's service 
medical records, the November 1984 and April 1998 VA examination 
reports, and Dr.Wingert's June 2003 statement.  The examiner 
should also comment as to whether the appellant's employment as a 
truck driver for seventeen years after service contributed to his 
current hearing loss and tinnitus.  

2.  Thereafter, the RO should readjudicate this claim.  If the 
benefits sought on appeal remain denied, the appellant and the 
appellant's representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.

The case should be returned to the Board.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The appellant 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





